 In the Matter Of JACOB A. HUNKELE, TRADING As TRI-STATE TOWELSERVICE -OF THE INDEPENDENT TOWEL SUPPLY COMPANYandLOCALNo. 40 UNITED LAUNDRY WORKERS UNIONIn the Matter of JACOB A. HUNKELE, TRADING AS TRI-STATE TOWELSERVICE OF THEINDEPENDENT TOWEL SUPPLY COMPANYandLOCALNo. 40 UNITED LAUNDRY WORKERS UNIONCases Nos. C-394 and C-395,respectivelyDECISIONANDORDER VACATING FINDINGS AND DECISIONANDORDER MODIFYING ORDERFebruary 3, 1940On June 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in this matter.'OnDecember 12, 1939, Jacob A. Hunkele, Trading as Tri-State TowelService of the Independent Towel Supply Company, herein calledthe respondent, and counsel for the Board entered into the followingstipulation :STIPULATIONCharges having been filed with Bennet F. Schaufger regionaldirector of the National Labor Relations Board for the FifthRegion, by Local No. 40, United Laundry Workers Union on20th day of Sept. 1937 and amended charges having been filedon the 24th day of November 1937, alleging that respondent,had violated sections 8 (1) (3) and (5) of the National LaborRelations Act, 49 Stat. 449; and complaint having been issuedand served on November 9, 1937,' and amended complaint havingbeen issued and served on the 26th day of November 1937, andhearing having been held before a duly authorized agent of theNational Labor Relations Board at Cumberland, Maryland, fromNovember 26, 1937, to November 26, 1937; and IntermediateReport having been issued and' served on January 31, 1938; and17 N. L. R. B. 1276.20 N. L.R. B.. No. 9.123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision and Order having been issued and served on June 29,1938; and it being the intention of the parties to dispose of thematters which have arisen,IT IS HEREBY STIPULATED AND AGREEDby and between the re-spondent by its attorney, Charles Z. Heskett, and Jacob Blum,attorney, National Labor Relations Board as follows :Jacob A. Hunkele, trading as Tri-State Towel Service of theIndependent Towel Supply Company of Cumberland, Maryland,is oneof several companies operated by Jacob A. Hunkele, ofPittsburgh, Pennsylvania.Each of these companies is operatedunder an individual trade name in a different community.TheCumberland, Maryland, plant is operated as.a separate businessand is engaged in furnishing towels, soap, aprons, coats, andcabinets to restaurants, barber shops and other business enter-prises in the vicinity of Cumberland, Maryland, and to someestablishments located in West Virginia and Pennsylvania.Tenper cent of this business is transacted in West Virginia andPennsylvania and the balance in Maryland.The executive officeof Jacob Hunkele, for the several companies is located in Pitts-burgh, Pennsylvania, where all the supplies are purchased forthe companies, principally through jobbers located outside ofPennsylvania and Maryland and then delivered by the respond-ents trucks to the individual companies.Prior to September 7,1937, all the laundry for the Cumberland plant was done undercontract with a laundry at Cumberland.After that date, thesoiled linen was transported by the respondents trucks to itslaundry in Pittsburgh, laundered, transported back to the Cum-berland plant in the same manner, and then distributed fromthat point.Prior to September 7, 1937, there were six employeesengagedat the Cumberland plant.After that date the forcewas reduced to three due to a changed method of operating thebusiness.The respondent admits that it is engaged in interstate com-merce within the meaning of section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449.2.The respondent, waives all further or other procedure pro-vided by the National Labor Relations Act or the rules andregulationsof the National Labor Relations Board, includingthe making of findings of fact and conclusions of law.3.Upon the basis of the facts stipulated in paragraph oneabove, the pleadings heretofore filed, the record, this stipulation,and by agreement of the parties hereto, the National Labor Rela-tionsBoard may modify its order in the following form in theaboveentitled case : JACOB A. HUNKELE125ORDEROn the basis of this stipulation and pursuant to section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that respondent, its officers, agents,and successors and assigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own 'choosingand to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.(b)From discouraging membership in the Local No. 40United Laundry Workers Union by discharging or refusing toreinstate any of its employees or in any other manner discrimi-nating in regard to their hire or tenure of employment, or anyterm or condition of their employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole the employees hereinafter named for anylosses they may have suffered by reason of their discharges orby reason of the refusal of the respondent to reinstate them bypayment to these individuals the sums of money set out aftertheir names :Charles Pickering, $750.00.Claude Largent, $250.00.Mary Doll, $200.00.Harold Athey, $125.00.PaulineWagner, $125.00.Bernard Doll, $50.00.(b)Post immediately in conspicuous places throughout itsCumberland plant and maintain for a period of at least thirty(30) consecutive days notices stating that the respondent willcease and desist in the manner aforesaid;(c)Notify the regional director for the fifth region in writingwithin ten (10) days from the date of this order what stepsrespondent has taken to comply herewith.And it is hereby ordered that all other allegations of thecomplaint shall be and are hereby dismissed.4.The respondent, hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication by the Board, of a consent decree enforcing an 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder of the Board in the form hereinabove set forth and herebywaives further notice of the application for such decree.5.There is no agreement written or oral which modifies anypart of this stipulation and the entire agreement is containedherein.6.It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board andshall become effective immediately upon the granting of suchapproval.On December 22, 1939, the Board approved the above stipulationand ordered it made a part of the record herein.Upon the basis of the above stipulation, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTJacob A. Hunkele, trading as Tri-State Towel Service of theIndependent Towel Supply Company of Cumberland, Maryland,is one of several companies operated by Jacob A. Hunkele, of Pitts-burgh, Pennsylvania.Each of these companies is operated underan individual trade name in a different community.The Cumber-land,Maryland, plant is operated as a separate business and isengaged in furnishing towels, soap, aprons, coats, and cabinets torestaurants, barber shops, and other business enterprises in the vicin-ity of Cumberland, Maryland, and to some establishments locatedinWest Virginia and Pennsylvania.Ten per cent of this businessis transacted inWest Virginia and Pennsylvania and the balancein Maryland.The executive office of Jacob Hunkele, for the severalcompanies is located in Pittsburgh, Pennsylvania, where all thesupplies are purchased for the companies, principally through job-bers located outside of Pennsylvania and Maryland and thendelivered by the respondent's trucks to the individual companies.Prior to September 7, 1937, all the laundry for the Cumberlandplant was done under contract with a laundry at Cumberland.After that date, the soiled linen was transported by the respondent'strucks to its laundry in Pittsburgh, laundered, transported back tothe Cumberland plant in the same manner, and then distributedfrom that point.Prior to September 7, 1937, there were six em-ployees engaged at the Cumberland plant.After that date the forcewas reduced to three due to a changed method of operating thebusiness. 127The respondent admits that it isengaged in interstate commercewithin the meaning of Section2 (6) and(7) of the National LaborRelationsAct, 49 Stat. 449.We find the above-described operations constitutea continuousflow of trade. traffic,and commerce among the several States.ORDERUpon the basis of the above stipulation, the pleadings, the record,and pursuant to Section 10 (d) and (c) of the National LaborRelations Act, 49 Stat. 449, the National Labor Relations Boardhereby orders that the findings and Decision issued herein on June29, 1938, be, and they hereby are vacated and further orders thatitsOrder issued on the same date be modified to read as follows :"The National Labor Relationsi Board hereby orders that therespondent, Jacob A. Hunkele, Trading as Tri-State Towel Serviceof the Independent Towel Supply Company, Cumberland, Mary-land, its officers, agents, and successors and assigns shall:"1.Cease and desist :(a)From in any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Local No. 40 UnitedLaundryWorkers Union, by discharging or refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment, or any term or conditionof their employment."2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole the employees hereinafter named for any lossesthey may have suffered by reason of their discharges or by reasonof the refusal of the respondent to reinstate them by payment tothese individuals the sums of money set out after their names :Charles Pickering, $750.00.Claude Largent, $250.00.Mary Doll, $200.00.Harold Athey, $125.00.PaulineWagner, $125.00.Bernard, Doll, $50.00. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post immediately in conspicuous places throughout its Cum-berland plant, and maintain for a period of at least thirty (30) con-secutive days, notices stating that the respondent will cease anddesist in the manner aforesaid;(c)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps re-spondent has taken to comply herewith."ANDIT IS HEREBY ORDERED that all otherallegations of the com-plaint shall be, and are hereby, dismissed."